internal_revenue_service number release date index numbers ----------------------- -------------------------- -------------------------------------- ------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc fip b03 plr-132881-14 date date legend taxpayer -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------ -- -- --- -------------------------- state x a b c government agency dear --------------- this ruling responds to a letter dated date submitted on behalf of taxpayer taxpayer requested a ruling that ski lift towers owned by taxpayer qualify as real_property for purposes of sec_856 of the internal_revenue_code facts taxpayer is a state x corporation that operates as a public non-traded real_estate_investment_trust reit taxpayer owns a portfolio of properties in the lifestyle sectors including ski resort assets the ski resort assets at issue are leased to plr-132881-14 operators under triple-net leases with the operators responsible for the day-to-day operations of the resorts taxpayer’s typical ski lift conveyer system consists of the following components concrete foundations towers tower head assemblies walking beams sheave assemblies lift chairs or gondolas cables machinery and a building to house the machinery for purposes of this ruling a ski lift tower is defined to include only the foundation tower tower head assembly and walking beam taxpayer owns all of the property constituting a ski lift tower the function of a ski lift tower is to support the sheave assemblies and the cables on which the lift chairs or gondolas are attached a tower designed for a ski lift tower is typically a rolled steel column or tube anchored to a reinforced concrete foundation using threaded galvanized bolts lock- washers and nuts the concrete foundation is typically an eight by eight foot pad that extends more than six feet into the ground a tower head assembly is made of steel and is bolted to the top of a tower the function of a tower head assembly is to support the walking beam and sheave assemblies a walking beam is a walkway constructed of steel and equipped with safety railings a walking beam is bolted to the tower head assembly and is used to maintain the sheave assemblies a ski lift tower is intended to remain in place indefinitely it is rare for any particular component of a ski lift tower to be replaced due to damage because the damage would likely result from an event that would damage the entire ski lift tower a ski lift tower is typically custom-designed and engineered for use at a particular location a ski lift tower is designed to withstand extreme weather conditions including high winds and avalanches the removal of a ski lift tower is both costly and time consuming a removal project typically takes a to b weeks and requires the use of heavy construction equipment such as cranes and in some cases helicopters except in rare circumstances it is economically impractical to relocate a ski lift tower a ski lift tower is typically sold for scrap metal or discarded once removed each ski lift tower is constructed on a site that is expected to be available to taxpayer for a period in excess of c years from the date of the initial erection of the ski lift tower in most cases taxpayer is not permitted to remove a ski lift tower following the expiration of ground leases or government agency occupancy permits taxpayer is not aware of other circumstances that would require it to remove a ski lift tower law and analysis sec_856 of the code provides that at the close of each quarter of its taxable_year at least percent of the value of a reit's total assets must be plr-132881-14 represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_859 sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that the term real_property means land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder the term real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building even though such items may be termed fixtures under local law revrul_75_424 1975_2_cb_269 considers whether certain assets used in connection with the transmission and reception of microwave signals qualify as real_property for purposes of sec_856 the ruling concludes that the building the heating and air conditioning system the transmitting and receiving towers and the chain link fencing are real_estate_assets within the meaning of sec_856 the antennae waveguides transmitting receiving multiplex equipment and prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets within the meaning of sec_856 a ski lift tower is a large steel structure that is anchored to a reinforced concrete foundation using heavy duty hardware a ski lift tower is designed and constructed to remain permanently in place a ski lift tower cannot be readily moved and is most often sold for scrap metal or discarded once removed taxpayer’s ski lift towers will remain in place following the expiration of taxpayer’s ground lease or occupancy permit removing a ski lift tower requires significant time and expense the permanency and other characteristics of a ski lift tower are similar to those of the transmitting and receiving towers that were held to be real_estate_assets in revrul_75_424 plr-132881-14 similar to the transmitting and receiving towers in revrul_75_424 each ski lift tower supports or is directly or indirectly connected to components of the ski lift conveyer system ie sheave assemblies lift chairs or gondolas cables and machinery that are assets accessory to the operation of a business that would not qualify as real_estate_assets under sec_856 however the fact that the ski lift towers support or are directly or indirectly connected to these assets does not prevent the ski lift towers themselves from qualifying as real_estate_assets conclusion based on the information submitted and representations made by taxpayer we rule that taxpayer’s ski lift towers are inherently permanent structures that qualify as real_property for purposes of sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely ________________ k scott brown branch chief branch office of associate chief_counsel financial institutions products
